department of the treasury internal_revenue_service te_ge eo examinations tax gremed ang commerce st mail stop dal government entities division dallas texas nar date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend org - organization name xx - date address - address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx our adverse determination was made for the following reasons as a result of our examination of your activities and financial records we have determined that your organization was not operated for tax exempt purposes under code sec_501 per sec_1_501_c_3_-1 your organization was required to establish that no more than an insubstantial part of your activities was not in furtherance of an exempt_purpose you were found to also have violated the prohibition against inurement that is a requirement of exemption under code sec_501 you expended funds to pay for the personal expenses of your president who used your bank account as their own checking account contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed form s 990-ez to form s you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope department of the treasury internal_revenue_service te_ge eo examinations n evergreen dr ne grand rapids mi date org address taxpayer id number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the for your protest to be valid it needs to contain certain specific examination process and page of the enclosed publication exempt_organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you agreed with the proposed revocation or if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days of the date you agreed with the revocation or the date of your final revocation letter whichever is sooner unless a request for extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination in lieu of letter department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items december 20xx org legend org - organization name state - state companies xx - date address - address president - president co-1 through co-46 - city - city through issue whether org’s tax exempt status under sec_501 should be revoked because it is not operated exclusively for tax exempt purposes and its net_earnings inure to the benefit of its founder and president president facts org was recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and issued an advance_ruling letter in october 20xx org was recognized as a public charity under sec_509 by letter dated april 20xx president is the president and founder of org president started org in 20xx by renting office space inside of a building in city state the lease agreement for the office space is in the name of president not org president also runs her for-profit business co-1 from the same location based on a review of the determination application and the records provided it is not clear what the organization intended its main activities to be there was mention of bridging the gap for the disabled but no actual activities were mentioned that described how that would be done what it meant or how it would be an exempt_function during the year under examination the organization did not have any activities and has not had any activities to present president decided to cease operations at the end of 20xx she did not notify the state of state charitable_trust division or the internal_revenue_service that the organization would be closing a final form_990 was never filed org maintains one bank account at co-2 in city state the only records that president could produce for the year under examination were the bank statement for december 20xx and the carbon copies of checks written for the year bank statements copies of cancelled checks and deposit transaction records had to be summonsed from the bank income form acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org during the initial interview president claimed that the organization did not have any money during the year under examination further she said that she had made a loan to the organization at the end of the year and repaid herself shortly thereafter when she decided to close the organization the bank statements for the year were summonsed and examined it was discovered that there were dollar_figure in deposits made for the year all copies of deposit records summonsed from the bank had notations that labeled the deposits as contributions not a loan as president previously claimed expenses unsubstantiated expenses all of the bank statements along with copies of cancelled checks written were reviewed for the calendar_year 20xx no documentation such as receipts was provided as to the business_purpose of the expenditures org’s expenses were analyzed as a part of the determination as to whether org was operating exclusively for a tax-exempt purpose the following expenditures do not appear to have been made in furtherance of org’s exempt purposes check dated august 20xx was written to the order of co-3 apparently a company that accepts deposits for co-4 retirement savings accounts with investment entered into memo of the check the debit was done electronically by the company and the check number was not used when the transaction cleared check was written to the order of president in the amount of dollar_figure with counseling services written in the memo of the check a wire transfer out of the account in the amount of dollar_figure was made with no record of what the transfer was for or how it relates to the exempt_function of the organization numerous debit card transactions to gas stations beauty supply stores restaurants clothing stores locations were made from the account of the organization with no documentation to show the relation of the expense to the exempt_function to the organization other and the checks cash withdrawals wire transfer and debit card transactions listed below did not have documentation to show their business_purpose and were not included as wages on a form_w-2 the form service_center part v-a current officers directors trustees and key_employee reported compensation_for president of dollar_figure none of the expenditures match with the dollar_figure of wages listed on the form there were no records that authorized any additional salary to president president was not issued a form_w-2 or filed with the form acrev department of the treasury - internal_revenue_service page -2- form 886a name of taxp ayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org date ck name amount remarks 24-jul 24-jul 31-jul 1-aug 4-aug 5-aug 5-aug 7-aug 11-aug 11-aug 11-aug 12-aug 13-aug 13-aug 13-aug 13-aug 13-aug 14-aug 14-aug 14-aug 18-aug 19-aug 21-aug 21-aug 26-aug 26-aug 29-aug 2-sep 2-sep 2-sep 2-sep 2-sep 2-sep 10-sep 11-sep 11-sep 11-sep atm atm atm co-5 july total atm atm co-5 co-6 co-3 co-7 atm co-8 atm co-9 atm atm co-10 at co-11 co-12 atm co-13 atm atm co-14 at co-11 co-15 atm co-16 atm co-17 atm atm co-18 co-17 atm co-6 atm atm co-16 co-19 atm atm co-20 atm atm atm co-21 august total atm atm atm atm atm atm atm wire atm atm co-22 co-23 co-6 co-8 co-24 co-6 co-25 co-26 co-11 atm withdrawal atm withdrawal direct debit check not used atm withdrawal atm withdrawal wire transfer form 886-arev page -3- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org 12-sep 15-sep 15-sep 15-sep 17-sep 17-sep 18-sep 19-sep 22-sep 22-sep 25-sep 29-sep 29-sep 29-sep 30-sep 1-oct 1-oct 1-oct 6-oct 6-oct 9-oct 12-oct 14-oct 14-oct 15-oct 20-oct 20-oct 21-oct 21-oct 22-oct 23-oct 23-oct 27-oct 27-oct 27-oct 28-oct 31-oct 4-nov 5-nov 6-nov 7-nov 10-nov atm atm atm atm atm atm atm atm withdrawal atm atm atm atm atm co-8 co-27 co-8 co-27 co-9 co-8 co-6 co-28s co-29 president co-30 co-16 co-16 co-31 september total co-35 co-32 co-33 co-34 co-36 co-25 co-8 atm atm atm atm atm atm atm atm atm atm atm atm atm co-7 atm co-37 atm co-10 atm co-10 atm co-32 atm atm co-38 atm co-38 atm co-39 withdrawal co-8 october total atm atm atm atm atm co-40 co-41 co-8 co-10 co-42 counter withdrawal atm withdrawal atm withdrawal foreign atm fee atm withdrawal atm withdrawal counter withdrawal form 886-a rrev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury- internal_revenue_service december 20xx org 10-nov 13-nov 14-nov 14-nov 14-nov 17-nov 17-nov 17-nov 17-nov 20-nov 24-nov 2-dec 15-dec 18-dec 24-dec 31-dec atm atm atm atm atm withdrawal atm atm atm withdrawal atm co-24 address co-8 co-40 address co-8 co-43 co-32 co-44 co-9 co-45 november total atm atm atm co-17 co-42 president co-46 co-l december total total of funds used applicable law and analysis counter withdrawal counter withdrawal corporations and internal_revenue_code sec_501 exempts from federal_income_tax any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 defines a private_shareholder_or_individual for sec_501 purposes as those persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form acrev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals in part that sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this a public rather than a private interest thus to meet the subparagraph unless it serves requirement of this subdivision it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it fact patterns suggesting inurement also frequently suggest excess_benefit transactions between an exempt_organization and a disqualified_person under sec_4958 the recent regulations issued under sec_501 at sec_1_501_c_3_-1 f ii instruct the service to consider a variety of factors to determine whether revocation is appropriate when sec_4958 excise_taxes also apply form acrev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury- internal_revenue_service december 20xx org a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction the commissioner has discretion to weigh the factors depending on the particular situation but the latter two factors are weighted heavier only when the organization has taken preemptive steps to correct the excess_benefit_transaction before they were brought to the commissioner’s attention sec_1_501_c_3_-1 f iit sec_1_501_c_3_-1 f iv example supposes that an organization’s founder diverts significant portions of the organization’s to pay personal expenses which reduces the funds available to conduct exempt activity over the course of multiple years the board_of trustees never authorized the organization to pay the founder’s personal expenses and takes no action to seek repayment or terminate the founder’s involvement with the organization the founder claims that the payments represent loans but no contemporaneous documentation exists and no payments of principal or interest were ever made to the organization based on the factors above the regulations contemplate that not only does the diversion of funds constitute an excess_benefit_transaction under sec_4958 but the prohibition against inurement has been violated and the organization no longer qualified as an organization described in sec_501 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax form acrev department of the treasury - internal_revenue_service page -7- department of the peseenty form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items december 20xx internal_revenue_service org imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section all times available for inspection by authorized internal revenue officers or shall be kept at employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law in accordance with the above cited provisions of the internal_revenue_code and treasury regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status for an organization to qualify for tax exempt status in 326_us_279 the united_states supreme court held that the organization must be exclusively devoted to an exempt_purpose and the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes where an individual or small_group has exclusive control_over the management of the organization’s funds and is the principle recipient of the distributions of the organization prohibited inurement is strongly suggested see 86_tc_916 in 412_f2d_1197 ct_cl cert_denied 397_us_1009 an organization argued that the court should not find that the organization’s earnings inured to its founders since it had made some payments to form acrev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org him as repayments on a loan the organization could not however produce any documents evidencing the indebtedness the court concluded that the church had failed to meet its burden_of_proof that a part of the corporate earnings was not a source of benefit to private individuals in john marshall law school v united_states ct_cl the law school and the college paid for the founding family's automobiles education travel_expenses insurance policies and personal equipment the court determined that the expenditures_for the founding family were not ordinary and necessary expenses in the course of the law school's and the college's operations the court also held that the payment of such personal expenses for the founder's children by the law school provided direct and substantial benefit to the founder of the law school and his brother the court held that these payments constituted prohibited inurement of the law school's earnings to the founder and his brother parents of the children receiving the benefits financial transaction constitutes in greg r vinikoor vy commissioner tcmemo_1998_152 the tax_court held that whether a and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes loan depends on facts the all a in rameses school of san antonio texas v commissioner t c memo 20xx-85 the tax_court held that a private school failed to qualify for exemption under sec_501 because it operated for the private benefit of its founder the tax_court stated factors highlighted of a prohibited relationship have included control by the founder over the entity’s funds assets and disbursements use of entity moneys for personal expenses payments of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit nearly all of these factors are present here taxpayer’s position the taxpayers position is unknown at this time government ’s position the sec_501 tax exempt status of org the organization should be revoked because it is not operated exclusively for tax exempt purposes an organization described in section form acrev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org c must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 president is an officer director and a private_shareholder_or_individual because she is a person having a personal and private interest in the activities of the organization as defined in sec_1_501_a_-1 cited above she is the founder and president of org president has sole control_over the income disbursements and assets of the organization president diverted org’s funds for her personal benefit as illustrated by the transactions described above president frequently withdrew cash for expenses for which there is no documentation to show they were org related expenditures the withdrawals are always in even multiples of dollar_figure which does not give the impression that the reimbursements corresponded to genuine expenses of org president also expended the organization funds for non exempt purposes including paying her personal expenses she wrote a check for dollar_figure to co-3 the check was deposited to an account in her name research indicates that co-3 is a company that receives funds for co-4 retirement accounts the amount was not recorded as salary in the and not included as wages in a form w- or there is no internal control to ensure that funds were used for exempt purposes president had free reign over the following to deposit the income or not deposit the income use org’s debit card write checks for salary then not report on a form_w-2 make cash withdrawals at any time write checks to herself with no documentation required analysis under the factors laid out in sec_1_501_c_3_-1 supports the conclusion that revocation of the organization’s exempt status is appropriate in this case there were no internal controls in place the board did not question president’s management of org’s funds and no safeguards were put in place to prevent the occurrence of excess_benefit transactions no correction is known to have been sought by or made to org in summary president operated org more like a personal business than an exempt_organization president had control_over org’s funds assets and disbursements made use of the funds for personal_use the income and assets of org inured to the benefit of president the founder and president of the organization thus org was not operating exclusively for exempt purposes as form a rev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org required by sec_501 t c memo 20xx-85 conclusion see rameses school of san antonio texas v commissioner accordingly the organization’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for exempt instead org’s assets inured to and served the private interests of its founder purposes president further the organization failed to comply with sec_6001 and sec_6033 and has not established that it is observing the conditions required for the continuation of exempt status form_1120 u s corporate_income_tax return should be filed for tax_year ending december 20xx form a rrev department of the treasury - internal_revenue_service page -11-
